SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x]Filed by a Party other than the Registrant [_] Check the appropriate box: [_] Preliminary Proxy Statement [_] Soliciting Material Under Rule [_] Confidential, For Use of the 14a-12 Commission Only (as permitted by Rule 14a-6(e)(2)) [x] Definitive Proxy Statement [_] Definitive Additional Materials Unify Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required. [_] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forththe amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Unify Corporation 1420 Rocky Ridge Drive, Suite 380 Roseville, CA 95661 August 3, 2010 Dear Unify Shareholder: You are cordially invited to attend the Annual Meeting of Stockholders of Unify Corporation to be held on September 9, 2010 at 9:00 a.m., Pacific Time, at Unify Corporation, 1420 Rocky Ridge Drive, Suite 380, Roseville, California 95661. At the meeting, shareholders will vote onthree proposals: (1) the election of seven members to the board of directors; (2) to ratify the appointment of Grant Thornton LLP as Unify’s independent auditors for fiscal 2011; and (3) adoption ofthe 2010Stock Plan. Your board of directors recommends a vote “FOR” each of these proposals. Your vote is important and we encourage you to vote promptly. After reading the proxy statement, please promptly mark, sign and date the enclosed proxy card and return it in the prepaid envelope provided. Alternatively, you may vote your shares via a toll-free telephone number orvia the Internet. Instructions regarding all three methods of voting are provided on the proxy card. 2010 has been a transformational year for Unify, having recently completed our merger with Daegis, a leading eDiscovery solution provider. This was our fifth merger and acquisition transaction in four years, and as a result, we have created a larger, stronger and more competitive company. We are combining our information management expertise and technology with Daegis eDiscovery solutions to deliver new offerings that will improve the management of information for legal matters, information governance and regulatory compliance. eDiscovery isa rapidly expandingmarket as legal organizations look to create best practices around data management and litigation support.
